Opinion by
Beaver, J.,
This was pre-eminently a case for the jury. Every material fact at issue was controverted and as to each there was contradictory testimony. Much of it was of such a character that it could not be reconciled and the veracity of the witnesses became an important factor as to which the jury, of course, was the only judge. The charge, taken as a whole, and the answers to defendant’s points considered together, fairly and adequately presented the case to the jury. It was impossible, under the evidence, for the court to give binding instructions. Whether or not the defendant was guilty of negligence in laying the pipe originally was not a question of great importance. Was it so maintained as to cause the injury of which the plaintiff complained?
The qualifications in the “answers to points of which appellant complains did not in any degree weaken the force of the answers. They tended to clearness and simplicity and were quite as favorable to defendant as if the points had been unqualifiedly affirmed. There are no disputed principles of law involved. Not a single authority is quoted by either party and, inasmuch as the case was, in our opinion, fairly left to the jury, there is nothing further t for our consideration.
Judgment affirmed.